[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                              December 18, 2008
                               No. 08-11598                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                      D. C. Docket No. 07-60256-CR-JIC

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

DONALD LOUIS COLBERT, JR.,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                             (December 18, 2008)

Before BARKETT, WILSON and FAY, Circuit Judges.

PER CURIAM:

     Valentin Rodriguez, appointed counsel for Donald Luis Colbert, filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v,

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issue of merit, counsel’s motion to withdraw is GRANTED, and

Colbert’s conviction and sentence are AFFIRMED.




                                          2